[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     FEBRUARY 7, 2012
                                            No. 11-13707
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                              D.C. Docket No. 1:11-cr-20117-KMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

ROBERT HALL,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 7, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Robert Hall (Hall) pleaded guilty to robbery affecting interstate commerce

in violation of 18 U.S.C. § 1951(a). The district court sentenced Hall to 72

months in prison, an upward variance from the applicable guideline range of 37 to

46 months. On appeal, Hall argues for the first time that the sentencing court

violated due process when it considered criminal charges contained in Hall’s

presentence investigation report (“PSI”) that were later dropped, abandoned, or

nolle prossed.

      We review constitutional challenges not raised at the district court for plain

error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). In plain

error analysis, a challenging party must show “there is (1) error, (2) that is plain,

and (3) that affects substantial rights. If all three conditions are met, an appellate

court may then exercise its discretion to notice a forfeited error, but only if (4) the

error seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1298 (quotations and citation omitted). Plain error has only

limited application: “It is the law of this circuit that, at least where the explicit

language of a statute or rule does not specifically resolve an issue, there can be no

plain error where there is no precedent from the Supreme Court or this Court

directly resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th

Cir. 2003).


                                            2
      The task of the district court in sentencing is to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes” listed in

18 U.S.C. § 3553(a)(2), including the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal

conduct. See 18 U.S.C. § 3553(a)(2). To accomplish this task, the district court is

statutorily empowered to consider “the history and characteristics of the

defendant,” among other factors. Id. § 3553(a)(1). In assessing the impact of

§ 3553(a)(1), the district court is “free to consider any information relevant to [the

defendant’s] background, character, and conduct in imposing an upward

variance.” United States v. Tome, 611 F.3d 1371, 1379 (11th Cir.) (quotation

omitted), cert. denied, 131 S. Ct. 674 (2010); see also United States v. Shaw, 560

F.3d 1230, 1231-35 (11th Cir. 2009) (affirming upward variance and delineating

defendant’s criminal history, including juvenile adjudications and numerous

charges that were not prosecuted); 18 U.S.C. § 3661 (“No limitation shall be

placed on the information concerning the background, character, and conduct of a

person convicted of an offense . . . for the purpose of imposing an appropriate

sentence.”).




                                          3
      The chief purpose of the PSI is to help the district court meet these

objectives. United States v. Gomez, 323 F.3d 1305, 1309 (11th Cir. 2003). The

PSI serves the purpose of a pretrial stipulation, setting out the facts of the case and

providing the parties with an opportunity to object to any information contained

therein. United States v. Scroggins, 880 F.2d 1204, 1209 n.11 (11th Cir. 1989).

We regard the failure to object to allegations of fact in a PSI as an admission of

those facts for sentencing purposes. United States v. Patterson, 595 F.3d 1324,

1326 (11th Cir. 2010). Once the defendant is given an opportunity and fails to

contest allegations in a PSI, the district court may treat those statements as

reliable. United States v. Williams, 989 F.2d 1137, 1141-42 (11th Cir. 1993).

      After a careful review of the entire record and the parties’ briefs, we hold

that the district court did not commit plain error. As part of its sentencing

obligations, the district court was authorized to consider any information relevant

to Hall’s character and history, including criminal charges that were later dropped,

abandoned, or nolle prossed. See Tome, 611 F.3d at 1379; 18 U.S.C.

§ 3553(a)(1). Hall’s failure to object to descriptions of prior charges contained in

the PSI constituted an admission of those facts for sentencing purposes. See

Patterson, 595 F.3d at 1326. Moreover, nothing in the record indicates that the

district court based its sentencing decision solely on unconvicted conduct, nor did


                                           4
the court assume Hall was guilty of the charged offenses. Because Hall has failed

to show that the district court committed plain error, we affirm.

      AFFIRMED.




                                          5